DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handfield et al. (USPGPUB 2008/0173711) and further in view of Baranowski (USPGPUB 2004/0164088).
	Regarding claim 1, Handfield et al. disclose a medication dispensing system comprising: 
a plurality (100) of medication dispensing apparatus (see paragraph [0057]) comprising
a housing (202) for at housing at least one medication in bulk (see paragraph [0074]), the at least one medication including a plurality of doses (804) of the at least one medication (see Figure 8);
a dispenser (800) for separating a single dose from the at least one medication in bulk (see paragraph [0077]), the dispenser moving the single dose of the at least one medication from a position within the housing to a position outside the housing (see paragraph [0086]);
an optical verification sensor for verifying the at least one medication is a correct medication (see paragraph [0097]);
a circuit (1102,402,404,106) to allow at least one of the plurality of medication dispensing apparatus to be communicatively coupled to another of the plurality of medication dispensing apparatus (see paragraphs [0067] and [0091]-[0092]).
However, they do not disclose a weight verification sensor for verifying the at least one medication is a correct medication. Baranowski discloses a weight verification sensor for verifying the at least one medication (see “medical items” in paragraph [0008]) is a correct medication (see paragraph [0045] and claim 6). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the medication dispensing system disclosed by Handfield et al. by including a weight verification sensor for verifying the at least one medication is a correct medication, as disclosed by Baranowski, for the purpose of providing one or more sensing units to detect a physical characteristic including weight (see claims 2 and 6) to determine if the measured item is outside a predetermined range for the item (see paragraphs [0045]-[0046]).
	Regarding claim 2, Handfield et al. disclose the medication dispensing system of claim 1 further comprising a server that is also communicative coupled to a plurality of medication dispensing apparatus (see paragraph [0143]).
	Regarding claim 4, Handfield et al. disclose the medication dispensing system of claim 2 wherein at least some of the plurality of medication dispensing apparatus are associated with a corresponding plurality of patients (see “a nursing home, a hospital” in paragraph [0056]), the server includes a database stores data regarding dispensing medicants to the plurality of patients (see “the patients designated to receive the medication” in paragraph [0147]). 
	Regarding claim 5, Handfield et al. disclose the medication dispensing system of claim 2 wherein the server includes a module for producing compliance reports (see paragraph [0114]).
	Regarding claim 6, Handfield et al. disclose the medication dispensing system of claim 2 wherein the server includes a dashboard interface for showing compliance with respect to taking medications (see “provide a message on a display” in paragraph [0164]).
	Regarding claim 8, Handfield et al. disclose the medication dispensing system of claim 2 wherein the medication dispensing apparatus further comprises a dosage sensor that compares a single dose obtained by the dispenser to a single dose as prescribed (see paragraphs [0028], [0070], “dosage” in paragraph [0115], “1714” in Figure 17A, and “1814” in Figure 18A).
	Regarding claim 9, Handfield et al. disclose the medication dispensing system of claim 8 wherein the dosage sensor compares information from the medication dispensing apparatus to manufacturer’s dosage information obtained from a data base in the server (see “FDA recall” in paragraph [0146]).
	Regarding claim 10, Handfield et al. disclose the medication dispensing system of claim 8 wherein the dosage sensor compares information from the medication dispensing apparatus manufacturer’s dosage information obtained from a manufacturer’s web page (see paragraphs [0056], [0123], [0141], and [0146]).
	Regarding claim 11, Handfield et al. disclose the medication dispensing apparatus of claim 1 further including a timer (see “dispensing equipment clock system” in paragraph [0067] and “RESTRICTION ON DOSAGE X HOURS” in Figure 17A) that records a first time when a single dose is dispensed (see “ALARM ON SKIP DOSAGE” in Figure 17A).
	Regarding claim 12, Handfield et al. disclose the medication dispensing apparatus of claim 11 wherein the timer records a second time when a single dose is removed from the dispenser (see “ALARM ON SKIP DOSAGE” in Figure 17A; thus no alarm is evidence of a second time record).
	Regarding claim 13, Handfield et al. disclose the medication dispensing apparatus of claim 12 further comprising an alarm system that produces an alarm when the time after the first time is over a threshold time (see “ALARM ON SKIP DOSAGE” in Figure 17A).
	Regarding claim 14, Handfield et al. disclose the medication dispensing apparatus of claim 12 further comprising a report generator that produces a schedule of consumption (see “DAILY REGIMEN” in Figure 17A) and holds the schedule of consumption in a memory (see “PATIENT MEMORY TABLE FUNCTIONS” in Figure 17A).
	Regarding claim 15, Handfield et al. disclose the medication dispensing apparatus of claim 1 further comprising an alarm system that produces an alarm in response to attempts (see “jam at the dispensing outlet” in paragraph [0111]) to remove the at least one bulk medication from a compartment within the medication dispensing system (see paragraphs [0111] and [0148]).
	Regarding claim 16, Handfield et al. disclose the medication dispensing apparatus of claim 1 wherein the verification sensor includes an RFID reader, the RFID reader reading RFIDs associated with individual doses of medication (see paragraph [0128]).
	Regarding claim 20, Handfield et al. disclose the medication dispensing system of claim 1 wherein one of the optical verification sensor and the weight verification sensor are used to verify the at least one medication a correct medication (see paragraph [0097]).
	Regarding claim 17, Handfield et al. disclose a patient care dosing system comprising:
a plurality of medication dispensing apparatus (100) comprising
a housing (202) for at housing at least one medication in bulk (see paragraph [0074]), the at least one medication including a plurality of doses (804) of the at least one medication (see Figure 8);
a dispenser (800) for separating a single dose from the at least one medication in bulk (see paragraph [0077]), the dispenser moving the single dose of the at least one medication from a position within the housing to a position outside the housing (see paragraph [0086]);
an optical verification sensor for verifying the at least one medication is a correct medication (see paragraph [0097]);
a circuit (1102,402,404,106) to allow at least one of the plurality of medication dispensing apparatus to be communicatively coupled to another of the plurality of medication dispensing apparatus (see paragraphs [0067] and [0091]-[0092]); 
a server for storing patient information including dosing information (see paragraph [0143]); and 
a plurality of nursing station devices (see Figure 1B) communicatively coupled with the server, and the plurality of medication dispensing apparatus (see paragraph [0057]).
However, they do not disclose a weight verification sensor for verifying the at least one medication is a correct medication. Baranowski discloses a weight verification sensor for verifying the at least one medication (see “medical items” in paragraph [0008]) is a correct medication (see paragraph [0045] and claim 6). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the medication dispensing system disclosed by Handfield et al. by including a weight verification sensor for verifying the at least one medication is a correct medication, as disclosed by Baranowski, for the purpose of providing one or more sensing units to detect a physical characteristic including weight (see claims 2 and 6) to determine if the measured item is outside a predetermined range for the item (see paragraphs [0045]-[0046]).
	Regarding claim 18, Handfield et al. disclose the patient care dosing system of claim 17 comprising a receiver for a plurality of patient assignments to a specific medication dispensing apparatus (see paragraph [0116]).
	Regarding claim 19, Handfield et al. disclose the patient care dosing system of claim 17 comprising a dashboard display output (see paragraph [0149]) for a plurality of patient assignments to a specific medication dispensing apparatus (see paragraph [0116]), the apparatus showing compliance for taking medications over a time frame (see “ALARM ON SKIP DOSAGE” in Figure 17A).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handfield et al. (USPGPUB 2008/0173711) as applied to claims 1-2, 4-6, and 8-20 above, and further in view of OH (USPGPUB 2012/0189177).
	Regarding claim 3, Handfield et al. disclose the medication dispensing system of claim 1. However, they do not disclose a system wherein the server is a virtual server in a cloud. OH discloses a system wherein the server is a virtual server in a cloud (see paragraph [0040]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Handfield et al. by including a system wherein the server is a virtual server in a cloud, as disclosed by OH, for the purpose of providing “a cloud computing based virtual server” (see paragraph [0040]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handfield et al. (USPGPUB 2008/0173711) as applied to claims 1-2, 4-6, and 8-20 above, and further in view of Su et al. (USPGPUB 2016/0314256).
	Regarding claim 7, Handfield et al. disclose the medication dispensing system of claim 2 further comprising a monitor located at a nurses’ station (see Figure 1B). However, they do not disclose a system further comprising the monitor displaying a dashboard interface for showing compliance with respect to taking medications. Su et al. disclose a system further comprising the monitor displaying a dashboard interface for showing compliance with respect to taking medications (see paragraph [0065]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Handfield et al. by including a system further comprising the monitor displaying a dashboard interface for showing compliance with respect to taking medications, as disclosed by Su et al., for the purpose of providing “to receive and provide feedback (e.g. compliance reminders) on how their associated patient populations are responding to medication and condition management guidance” (see paragraph [0065]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
8/27/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655